OPINION — AG — CAN THE DEPARTMENT OF COMMERCE AND INDUSTRY OF OKLAHOMA, CREATED AND FUNCTIONING UNDER THE PROVISIONS OF 74 Ohio St. 1961, 671-678 [74-671] — [74-678], IS AUTHORIZED TO PAY ANNUAL MEMBERSHIP FEES OR DUE OUT OF THE $150,000.00 APPROPRIATIONS MADE TO SAID DEPARTMENT " FOR THE OPERATION " THEREOF FOR THE FISCAL YEAR ENDING JUNE 30, 1964 AND JUNE 30, 1965, SAID MEMBERSHIP FEES OR DUES AGGREGATING APPROX. $450.00 FOR THE MEMERSHIP IN THE FOLLOWING ORGANIZATIONS. — AFFIRMATIVE CITE: 74 Ohio St. 1961 673 [74-673](B) (FRED HANSEN)